STONE, J.
Robert Coles was convicted of carrying a deadly weapon concealed about his person, and a fine of fifty dollars was assessed against him. Thereupon he, together with John Allen and another as. sureties, confessed judgment for the amount of the fine, and the costs of the prosecution, under § 4454 of the Code of 1876. An execution, issued on said confessed judgment, was levied by the sheriff on the homestead of said John Allen, and a claim of exemption was interposed under the statute. The homestead was and is in value much less than two thousand dollars, and in extent much less than one hundred and sixty acres. The property was adjudged not to be *545subject to levy and sale under the execution, and that is the-sole question for our consideration.
It is contended for appellant that the exemption claimed does not apply to such a case as. this; that the statute only exempts such property from levy and sale under process for the collection of debts contracted, and that this is not the case of a debt contracted. — Code, § 2820. In Bowden v. Williams, 69 Ala. 433, we held that the statute did not exempt property from liability for torts or penalties, The argument here is, that the sum sought to be collected is a fine for a misdemeanor, and the confessed judgment and execution thereon are only methods of collecting that fine. This may be true of the liability of the principal in the confessed judgment. With the sureties it is different. There is no public offense, tort, or wrong imputed to them. In becoming Coles’ sureties, they in no sense became participants in the public wrong of which he was convicted. This was a civil liability — a mere promise to pay money, evidenced by the judgment they confessed. It was a civil proceeding, with all the attributes of a civil proceeding. If it were not so, the State could not prosecute this appeal. Hearn v. The State, 62 Ala. 218; Hatch v. The State, 40 Ala. 118; 2 Brick Dig. 419; State v. Pitts, 51 Mo. 133; Thoimp. on Homestead, 386. There is nothing in this objection.
It is objected in the next place, that this is a claim by the State, and inasmuch as the statute does not expressly, declare' any exemptions against obligations to the State, none can be granted. We need not decide this question. The proceeding, although in the name of the State, is for Montgomery county. The fine money does not go to the State,.but to the county. In fact, these proceedings are prosecuted in the name of the State of Alabama for the use of Montgomery county. Exemption from the operation of general statutes is a State prerogative. It does not extend to the counties.—Code of 1876, §4458; Miller v. The State, 38 Ala. 600; State v. Connor, 69 Ala. 212.
Affirmed.